DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0241463 (Kraige et al.).
With regards to claim 9, Kraige et al. discloses a vibration sensor comprising, as illustrated in Figures 1A-4, a measuring sensor 100 comprising a housing 102,104; an acceleration sensor 120 (e.g. accelerometer; paragraph [0018]) arranged in the housing (as observed in Figure 1B); a circuit board 122 having sensor electronics 126 (e.g. circuit arrangement designed and configured to perform desired signal conditioning; paragraph [0018]) arranged thereon such that the circuit board being retained in the housing (as observed in Figures 1B,2,3); a mounting element 130 (e.g. mounting arrangement 130 formed of a threaded bore 132 having a threaded member 134, like a threaded screw or stud; paragraphs [0020],[0021]) for securing the measuring sensor to a test object 150 (as observed in Figure 1B; paragraph [0020]); the acceleration sensor 120 being mechanically rigidly coupled directly to the mounting element 130 without mechanical contact with the housing and being connected to the sensor electronics via a flexible line connection (paragraphs [0028]-[0030],[0032],[0036]; Figures 1B,2,3); the housing 102 being elastically retained on the mounting element and being supported hereby (paragraph [0021]); the mounting element 130 is formed as a support (e.g. a threaded screw or stud) which extends through the housing and upon which the housing is suspended (paragraph [0020]; as observed in Figure 1B).  (See, paragraphs [0014] to [0037]).
With regards to claim 10, Kraige et al. further discloses the housing 102 has material weaknesses in the regions at which the housing is affixed to the mounting element.  (See, paragraphs [0015],[0016]).
With regards to claim 11, Kraige et al. further discloses the support 134 is formed in two parts as a hollow support 111,113 (e.g. arms forming slots) with an inner guide element 132 (e.g. threaded bore); the acceleration sensor 120 is connected to the hollow support which also supports the housing such that the inner guide element is configured for securement to the test object.  (See, paragraphs [0020],[0030]; Figures 1B,2)
With regards to claim 12, Kraige et al. further discloses the support 134 is formed in two parts as a hollow support 113 (e.g. arms) with an inner guide element 132 (e.g. threaded bore); the acceleration sensor 120 is connected to the hollow support which also supports the housing such that the inner guide element is configured for securement to the test object.  (See, paragraphs [0020],[0030]; Figures 1B,2)
With regards to claim 13, Kraige et al. further discloses the inner guide element 132 includes a screw 132 (paragraph [0020]) for clamping the hollow support against the test object 150 (paragraph [0030]; as observed in Figures 1B,2).
With regards to claim 14, Kraige et al. further discloses the inner guide element 132 includes a screw 132 (paragraph [0020]) for clamping the hollow support against a magnet 136 which is fixable to the test object 150 (paragraphs [0021],[0023],[0030]; as observed in Figures 1B,4).
With regards to claim 15, Kraige et al. further discloses one of (1) the support and (ii) the hollow support 113 in a foot region on a side facing away from the test object includes a cut-out 111 (e.g. slot) in which the acceleration sensor 120 is arranged (paragraph [0030]; as observed in Figures 1B,2,3,4).
With regards to claim 16, Kraige et al. further discloses the housing 102 includes at least one opening (e.g. an opening on top portion of the second portion 106 of the housing 102) closed by a membrane 108 (e.g. cover; paragraph [0014]; Figures 1B,4); at least one further sensor arranged in the housing behind the opening such that the at least one further sensor detecting an ambient variable (e.g. multiple different sensor types; paragraph [0028]).
With regards to claim 17, Kraige et al. further discloses the membrane 108 is formed between a wall of the housing containing the opening and the circuit board containing a congruent opening which is parallel thereto.  (See, as observed in Figures 1B,4).

Response to Amendment
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
Applicant argues the Kraige reference fails to teach “a mounting element for securing the measuring sensor to a test object, the acceleration sensor being mechanically rigidly coupled directly to the mounting element without mechanical contact with the housing”, as presently claimed in claim 9.
The examiner disagrees and believes Kraige suggest this limitation of “a mounting element for securing the measuring sensor to a test object, the acceleration sensor being mechanically rigidly coupled directly to the mounting element without mechanical contact with the housing”.  As disclosed in paragraph [0030], {page 3, 2nd column, lines 10-20}, of Kraige, a rigid two-part epoxy is used for potting the interior volume of the lower portion housing 104 of housing 102 such that the “the sensing element 120 has a direct, rigid mechanical connection to the host machine 150 being monitored, via the mounting arrangement 130” {page 3, lines 17-18}.  As interpreted by the examiner based on paragraph [0030], the mounting element 130 is used for securing the measuring sensor 100 to the test object 150 such that the acceleration sensor 120 being mechanically rigidly coupled directly (e.g. through the direct, rigid mechanical connection of the rigid two-part epoxy potting where the definition for the word “coupled” is taken its broadest interpretation – “to join or the act of bringing or coming together”) to the mounting element 130 without mechanical contact with the housing 104,102.  At the same time, as indicated in the last paragraph of page 7 of the amendment, Applicant commented such an arrangement of Kraige cannot be disassembled whereas the claimed invention advantageously allows disassembly of the measuring sensor.  There is no claiming of such feature/limitation that allows disassembly of the measuring sensor.  
Therefore, the Kraige reference does teach “a mounting element for securing the measuring sensor to a test object, the acceleration sensor being mechanically rigidly coupled directly to the mounting element without mechanical contact with the housing” for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861